DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “is provided” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okita (JP 2003-180118).

Regarding claim 1, Okita teaches a cutter blade (8,9) for a lawn mower (2), the cutter blade comprising an upper blade (8) and a 5lower blade (9) overlapped with each other in a thickness direction, wherein the upper blade (8) includes an upper blade proximal part (13) having a flat shape in a radial direction perpendicular to a blade rotation axis and an upper 10outer end (10) positioned radially outside the upper blade proximal part 
20Regarding claim 5, Okita teaches a blade part (10) is formed in at least part of a front edge in a blade rotation direction of the upper outer end (12).  

Regarding claim 11, Okita teaches a lawn mower (2) including a cutter blade 30(8,9), the cutter blade comprising an upper blade (8)32 and a lower blade (9) overlapped with each other in a thickness direction, wherein the upper blade (8) includes an upper blade proximal part (13) having a flat shape in a radial direction 5perpendicular to a blade rotation axis; and an upper outer end (10) positioned radially outside the upper blade proximal part (13), and above the upper blade proximal part (13); and the lower blade (9) includes a lower blade proximal 10part (13) having a flat shape in the radial direction, and a clipping part (10) positioned radially outside the lower blade proximal part (13) and below the lower blade proximal part (13, see Figure 4), and wherein the upper blade proximal part (8) is 15overlapped on the lower blade proximal part (9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6, 9, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita (JP 2003-180118) in view of Warashina et al. (2006/0042216) (“Warashina”).

Regarding claim 3, Okita teaches the invention as described above but fails to teach in a blade rotation direction, one of a radially 5outer end (66a) of the upper outer end (66) and a radially outer end (78a) of the clipping part (78) is positioned on a front side of another of the radially outer end (66a) of the upper outer end (66) and the radially outer end (78a) of the clipping part (78).  Warashina teaches an upper and lower blade, wherein 10in a blade rotation direction, one of a radially 5outer end (122) of the upper outer end (122) and a radially outer end (38) of the clipping part is positioned on a front side of another of the radially outer end of the upper outer end and the radially outer end of the clipping part (Figure 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position one end of the 

Regarding claim 4, Okita teaches the invention as described above but fails to teach a warping part.  Warashina teaches an upper and lower blade, wherein the lower blade (14) comprises a warping part (117) rising from the clipping part (39) in a direction opposite to the blade rotation direction; 15in a blade rotation direction, a radially outer end of the upper outer end (122) is positioned on the front side of the radially outer end (38) of the clipping part (39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a warping part on the blade of Okita as taught by Warashina as it is obvious to use a known technique to improve similar devices in the same way.  

25Regarding claim 6, Okita teaches the invention as described above but fails to teach a falling part and a warping part.  Warashina teaches an upper and lower blade the lower blade (38) includes a falling part (39) formed between the lower blade proximal part (111) and the clipping part (117), the falling part (39) being curved downward from the lower blade proximal part (111) toward the 30radial outside (Figure 11); and  31a warping part (117) formed to rise from the clipping part (38) in a reverse rotation direction which is a direction opposite to the blade rotation direction, and wherein the falling part (39) and the warping part (117) 5include an intersection part where an end of the falling part (39) in the reverse rotation direction and an end of the warping part (117) positioned radially inside intersect with each other.  It would have been obvious to one of ordinary 

Regarding claim 9, Okita as modified by Warashina teaches a 20shape of a marginal portion of the cutter blade in the intersection part has an arc shape as viewed in a direction of the blade rotation axis (Figure 10).  

Regarding claim 10, Okita as modified by Warashina teaches the warping part has a twisted shape which rises upward in the reverse rotation direction, and which is curved radially inward.  

25Regarding claim 12, Okita teaches the invention as described above but fails to teach a falling part and a warping part.  Warashina teaches an upper and lower blade the lower blade (38) includes a falling part (39) formed between the lower blade proximal part (111) and the clipping part (117), the falling part (39) being curved downward from the lower blade proximal part (111) toward the 30radial outside (Figure 11); and  31a warping part (117) formed to rise from the clipping part (38) in a reverse rotation direction which is a direction opposite to the blade rotation direction, and wherein the falling part (39) and the warping part (117) 5include an intersection part where an end of the falling part (39) in the reverse rotation direction and an end of the warping part (117) positioned radially inside intersect with each other.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a warping and falling part on the blade of Okita as taught by Warashina as it is obvious to use a known technique to improve similar devices in the same way.  
Allowable Subject Matter
Claims 2, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        January 1, 2022